Title: 11th.
From: Adams, John Quincy
To: 


       I went down with Charles and Billy to Mrs. Quincy’s, in the afternoon. Mr. and Mrs. Gannett were there, Captain Freeman of Dorchester, and Mrs. Edwards, an antiquated Coquet, who was about half a century gone. Very much such a thing as Narcissa is at present; and if her face did not give the lye to her behaviour I should suppose her now to be 17 rather than 70.
       
        Her grisled locks assume a smirking grace,
        And art has levell’d her deep furrow’d face.
        Her strange demand no mortal can approve,
        We’ll ask her blessing, but can’t ask her love.
       
      